Hoyt, J.
(dissenting). — I am unable to agree with the conclusion arrived at by the majority of the court in this case. The proof shows that both the plaintiff and defendant had been guilty of improper conduct; neither of them comes into court with clean hands. Most of the acts of the de*710fendant which are alleged by the plaintiff as grounds for divorce are shown by the proof to have been the result of her own misconduct. This being so, I do not think that she should be allowed a divorce on account thereof. In my opinion the decree should be reversed and the bill dismissed.